Per Curiam : This is an appeal from an order of the county court of Champaign county annexing appellants’ lands to the Sangamon and Drummer Drainage District. This district was organized in the county court' of Champaign county in September, 1908. At that time appellants’ lands were included in the Drummer Creek Drainage District, lying wholly in Ford county, but the order of the county court organizing the latter district was afterward reversed for the reason that the county court had never obtained jurisdiction to make the order. (Drummer Creek Drainage District v. Roth, 244 Ill. 68.) Proceedings were then begun in the county court of Ford county to annex the lands of the appellants to the appellee district and an order of annexation was made. In quo warranto proceedings subsequently prosecuted by the appellants this order was held void on the ground that the county court of Ford county was without jurisdiction. (People v. Sangamon and Drummer Drainage District, 253 Ill. 332.) Immediately afterward, on February 29, 1912, the appellee filed a petition 'in the county court of Champaign county to annex the lands of the appellants. Affidavits of non-residence were filed and notices published, mailed and posted as required by law, all on or before March 4, and the hearing on the application .was set for March 23. On March 20 the appellants filed their petition in the county court of Ford county for the organization of their own lands into the South Drummer Drainage District. All notices required by law were waived, commissioners were appointed, who made their report on the following day, and an order was then entered organizing the district. On the hearing in the county court of Champaign county the record of the proceedings in the county court of Ford county for the organization of the new district was offered in evidence, an order was entered annexing the lands of the appellants to the appellee district, and the land owners have appealed. The appellants say that there are but two issues in the case: First, was the South Drummer Drainage District organized before the territory therein was annexed to the Sangamon and Drummer Drainage District by the alleged annexation proceedings in this case? Second, was there any work done in the Sangamon and Drummer Drainage District which afforded better drainage to objectors’ lands so as to increase their value upon the market before the alleged annexation was had? The order of the county court of Ford county for the organization of the South Drummer Drainage District was entered before the order of annexation in the county court of Champaign county, and for the purpose of this case it may be conceded that the proceedings were formal, regular and in good faith. Nevertheless, they did not effect a legal organization of the district. Before any proceedings were had in the Ford county court the Champaign county court had acquired jurisdiction of the subject matter and of the persons of the parties. It had jurisdiction, therefore, to proceed to a final determination, free from the interference of any court of concurrent jurisdiction. “It is familiar that where two or more courts have concurrent jurisdiction of the same subject matter, the court first acquiring it by service of process will retain the same to the exclusion of the other.” (Plume & Atwood Manf. Co. v. Caldwell, 136 Ill. 163; Mail v. Maxwell, 107 id. 554; Mason v. Piggott, 11 id. 85.) The subject matter here was the drainage of the appellants’ lands. It is conceded that but one drainage district could be organized to include the lands. Whenever any county court acquired jurisdiction to constitute the land a district, or part of a district, which should have control of the drainage of the land, such jurisdiction was exclusive, and no other county court could deprive it of the power to proceed to a final determination of the matter before it. The question is not, therefore, which order was first entered, but which court first acquired jurisdiction, and of this there is no question. The Champaign county court having first acquired jurisdiction had the right to exercise it to the end. In the case of People v. Morrow, 181 Ill. 315, was decided a question similar in principle to that involved here. A petition for an election upon the question of the organization as a village of certain territory adjacent to the city of Waukegan was presented to the county judge on April 18, 1895. An election was held on June 11, resulting in favor of such organization, and later village officers were elected. In the meantime, on May 6 a petition was presented to the city council of the city of Waukegan for the annexation of the same territory to the city, and on the same day an atinexation ordinance was passed. Subsequently quo warranto proceedings were instituted to oust the village officers from their offices, and it was conceded that all the proceedings, both for the organization of the village and the annexation of the territory to the city of Waukegan, were regular on their face. It was held that the village organization proceeding having been first instituted by filing the petition with the county judge, until the questions thus raised were determined the city council was without authority to annex the territory to the city. In the opinion the court quotes and approves the following language from Taylor v. City of Port Wayne, 47 Ind. 274: “It is a clear principle of jurisprudence that when there exist two tribunals possessing concurrent and complete jurisdiction of a subject matter, the jurisdiction becomes exclusive in the one before which proceedings are first instituted and which thus acquires jurisdiction of the subject.” The action of the Champaign county court was based upon section 58 of the Levee act, which provides that “any land lying outside of the drainage district as organized, the owner or owners of which shall thereafter make connection with the main ditch or drain or with any ditch or drain within the district as organized or whose lands are or will be benefited by the work of such district, shall be deemed to have made voluntary application to be included in such drainage district.” In Gar Creek Drainage District v. Wagner, 256 Ill. 338, we held to the contrary of appellants’ contention that section 58 was not intended to authorize the annexation of lands benefited by the work of the district but which had not been connected by ditches with the ditches of the district. The order of the county court will be affirmed. Order affirmed.